Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/17/2021 has been entered.
 
Response to Arguments
Applicant’s remarks regarding the double patenting rejection has been fully considered and accepted.  Examiner is maintaining the rejection until the Terminal Disclaimer is filed.  (See rejection below).
Applicant’s arguments with respect to all pending claims have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see rejection below).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 5 – 14, 19, 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8, 15 of U.S. Patent No. 10,429,275 B2 (see also claim to claim mapping in table below).  Although the claims at issue are not identical, they are not patentably distinct from each other because they seek to encompass the same invention (i.e. a trace analyte collection swab comprising a coating disposed on the surface of the substrate, the coating comprising a polyisobutylene material and the surface of the substrate comprising a first area where coating is applied and a second area where the coating is not applied).  Independent claims 1 and 19 including all the dependent claims thereof are rejected in view of claims listed below.  

Claims 30 – 33, 35 - 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 - 6 of U.S. Patent No. 10,429,275 B2 in view of US Patent Application Publication No. 2006/0192098 A1 to Danylewych-.

Claims of Instant Application (16/536994)
 
Claims of Patent No. 10,429,275 B2
1
 
1, 2
5
 
3
6
 
4
7
 
5
8
 
5
9
 
5
10
 
15
11
 
6
12
 
7

 
8
19
 
1, 2
30
 
1, 2
34
 
1
35
 
4
36
 
5
37
 
6



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 6 - 11, 14, 30 – 33, 35 - 37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0276555 A1 to Addleman et al. (hereinafter “Addleman”) in view of U.S. Patent Application Publication No. 2008/0057808 A1 to Simandl et al. (hereinafter “Simandl”).  

Regarding Claim 1, Addleman teaches a trace analyte collection swab (see abstract describing an enhanced swipe (i.e. swab) sampler made of fabric, see also paragraphs [0003], [0005], [0006], [0008] and Figs. 1a-1d, 3 showing surface sampler including fabric 10 with a sampling surface 14, see also paragraph [0040]) comprising: 
a substrate (see samplers 100 which includes a fabric 10 as described at paragraph [0041], see also the different arrangements as seen at Figs. 1a-1d, 3), the substrate (10) comprising a surface defining a total surface area (total surface area of 10 as seen at the different arrangements of Figs. 1a-1d, 3) and a trace analyte collection area (a sampling surface 14, Figs. 1a-1d, 3, see paragraph [0041]), the trace collection area (14) being smaller than the total surface area (see arrangement as shown at Figs. 1b – 1d and 3 showing the collection area 14 being smaller than the total area 10 due to the different arrangements as seen), the trace collection area (14) to be placed in contact against a surface from which the trace analyte is collected (see paragraph [0041] describing “sampling surface 14 of fabric 10 of sampler 100 may be in contact with, or that facilitates collection of, analytes in various locations”); and 
composition (see paragraph [0057] describing “Sampling surface 14 when silanized may further include various and custom terminal functional groups 18” and further describes “Terminal groups 18 attached to the silane ligands provide a chemical selectivity for various target analytes including explosives (e.g., TNT, nitroaromatics), drugs, and other organic analytes that enhances collection and retention of these various analyte(s) on sampling surface 14. Silane ligands may be chosen that enhance the selectivity or the affinity of the sampling surface 14 toward the target analyte(s). For example, silanes 16 and their functional end groups 18 can be made by considering such factors as size and shape of the analyte. For example, analytes with a long molecular chain align well to non-polar surfaces comprised of alkyl linking and terminal groups. Thus, selection of functional groups 
 	Even though Addleman teaches a substrate/sampler 100, 10 illustrated in the form of a swipe/swab as described above, Addleman does not explicitly teach the Addleman teaches that the sampler material may be constructed of a variety of suitable material and configuration (see paragraphs [0042] – [0045]) as well as paragraph [0006] describing usage of known different materials for sampling surface including aromatic polyamide polymer fibers.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a substrate comprising aramid polymer material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  The modification allows for usage of the sampling device in a variety of conditions including high thermal conditions.
Even though Addleman teaches a sampling surface comprising a coating (i.e. “chemically-modified” surface as well as a composition 16, 18) as indicated above, Addleman does not explicitly teach a coating comprising polyisobutylene material.  
Simandl, in the field of cleaning wipe for removing contamination from an article, teaches that it is known to use a coating comprising a polyisobutylene (see abstract, see also paragraphs [0005], [0015], Fig. 1B).  Simandl also teaches area of the substrate having coating with polyisobutyelen and area of a substrate with no coating (see Figs. 1b, 2b).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a coating comprising polyisobutylene of Simandl into Addleman in order to effectively and efficiently adhere and entrap particles from a surface without leaving an unwanted residue on the surface being 

Regarding Claim 30, Addleman teaches a method of collecting trace analytes for analysis (see abstract describing an enhanced swipe (i.e. swab) sampler made of fabric) comprising, 
contacting a trace analyte collection area (a sampling surface 14, Figs. 1a-1d, 3, see paragraph [0041]) of a swab see abstract describing an enhanced swipe (i.e. swab) sampler made of fabric, see also paragraphs [0003], [0005], [0006], [0008] and Figs. 1a-1d, 3 showing surface sampler including fabric 10 with a sampling surface 14, see also paragraph [0040]) with a surface to collect trace analyte from the surface (see paragraph [0041] describing “sampling surface 14 of fabric 10 of sampler 100 may be in contact with, or that facilitates collection of, analytes in various locations”), wherein the trace analyte collection area (14) comprises a coating (see paragraphs [0048] describing “Samplers include a sampling surface that is chemically-modified or chemically functionalized to provide enhanced physical, chemical properties compared with cellulose-based materials such as muslin cloth and cotton”, hence by stating the sampling surface “is chemically-modified or chemically functionalized”, it is obvious that the surface is coated as coating applied to a surface chemically modifies the surface, see also descriptions at paragraphs [0008] – [0015] describing functionalizing the surface by attaching silane ligands, thus can be reasonably considered as a coating disposed on the surface, as well as paragraph [0020] describing the different embodiments of silanizing process which includes aqueous solvent treatments, see also composition (see paragraph [0057] describing “Sampling surface 14 when silanized may further include various and custom terminal functional groups 18” and further describes “Terminal groups 18 attached to the silane ligands provide a chemical selectivity for various target analytes including explosives (e.g., TNT, nitroaromatics), drugs, and other organic analytes that enhances collection and retention of these various analyte(s) on sampling surface 14. Silane ligands may be chosen that enhance the selectivity or the affinity of the sampling surface 14 toward the target analyte(s). For example, silanes 16 and their functional end groups 18 can be made by considering such factors as size and shape of the analyte. For example, analytes with a long molecular chain align well to non-polar surfaces comprised of alkyl linking and terminal groups. Thus, selection of functional groups containing, e.g., alkanes tied to a silane ligand such as a long-chain alkyl silane can provide an affinity for selective collection and release of such analytes”) for collecting the trace analyte from the surface (see paragraphs [0023], [0041], [0048] and [0057]), and wherein the coating is applied over a limited portion of the trace analyte collection area (the limited portion can be considered as the outer surface 11 and 12 where coating 14 is applied, see also paragraph [0029] and abstract) to concentrate the trace analyte in the limited portion (the limited portion can be considered as the area 16 of Fig. 3) of the trace analyte collection area (see Fig. 3 and paragraph [0057] showing silane ligands 16 with terminal groups 18 attached to provide a chemical selectivity of various analytes upon contact) for delivery to an inlet of a detector (see paragraph [0051] describing sampling surface providing suitable desorption properties for release of collected analytes and further describes detectors that can be used for further analysis including that of a 
heating the swab to vaporise and desorb the trace analyte for analysis (see paragraph [0051] describing sampling surface providing suitable desorption properties for release of collected analytes and further describes detectors that can be used for further analysis including that of a thermal desorption gas chromatography mass spectrometers and headspace analyzer gas chromatography mass spectrometers). 
Even though Addleman teaches a sampling surface comprising a coating (i.e. “chemically-modified” surface as well as a composition 16, 18) as indicated above, Addleman does not explicitly teach a coating comprising polyisobutylene material.  
Simandl, in the field of cleaning wipe for removing contamination from an article, teaches that it is known to use a coating comprising a polyisobutylene (see abstract, see also paragraphs [0005], [0015], Fig. 1B).  Simandl also teaches area of the substrate having coating with polyisobutyelen and area of a substrate with no coating (see Figs. 1b, 2b).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a coating comprising polyisobutylene of Simandl into Addleman in order to effectively and efficiently adhere and entrap particles from a surface without leaving an unwanted residue on the surface being 

Regarding Claims 6 and 35, Addleman as modified above teaches the coating comprising a dopant (see paragraphs [0057] - [0059] of Addleman describing different types of the silane ligands and mixtures that are used, thus reading on the invention as claimed).

Regarding Claim 7, Addleman as modified above teaches the claimed invention except for the dopant comprises a calibrating material.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a calibrating material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 8, Addleman as modified above teaches the dopant comprises a reactant material (see paragraphs [0019], [0020] and [0054] – [0057] of Addleman).

Regarding Claim 9, Addleman as modified above teaches the dopant comprises a tracer material (see paragraphs [0008], [0040], [0057] describing “Terminal groups 18 attached to the silane ligands provide a chemical selectivity for various target analytes including explosives (e.g., TNT, nitroaromatics), drugs, and other organic analytes that 

Regarding Claim 10, Addleman as modified above teaches the dopant comprising a vapor-collecting material, the vapor-collecting material configured to collect particles of the trace analyte in vapour form (see paragraphs [0047], [0048], [0051], [0057], [0064] describing materials selected for better gas permeability and further teaches different gas chromatography instruments to release the collected analytes, thus reading on the invention as claimed).  

Regarding Claims 11 and 37, Addleman as modified above teaches the substrate (10, 12) comprising an identifier (16, 18 can be considered as an identifier) configured to furnish identification of the trace analyte collection swab (see Figs. 3 and paragraph [0057] describing the silane ligands and the terminal groups 18 selected based on the type of trace analyte collection that is desired to collect, thus reading on the invention as claimed).

Regarding Claim 14, Addleman as modified above teaches the substrate comprises one or more bristles of a brush (see Fig. 3 showing such bristles at the silane ligands 16).

Regarding Claim 31, Addleman as modified above teaches further comprising analysing the trace analyte (see paragraphs [0047], [0051] and [0081] – [0084] of Addleman describing analyzing the collected sample through thermal desorption).  

Regarding Claim 32,  Addleman as modified above teaches wherein analysing the trace analyte comprises at least one of ion mobility spectrometry, mass spectrometry, gas chromatography, liquid chromatography, and high performance liquid chromatography (see paragraph [0051], [0024] of Addleman describing several techniques for trace analyte detection such as ion mobility spectrometery (IMS), mass spectrometry, GC, LC etc.).  

Regarding Claim 33, Addleman as modified above teaches wherein the heating comprises resistive heating of the swab (see paragraph [0051] of Addleman describing thermal desorption for further analysis, note that it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a resistive heating element, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 36, Addleman as modified above teaches wherein dopant comprises at least one of a calibrating material, a reactant material configured to combine with the particles of the trace analyte (see paragraphs [0019], [0020] and [0054] – [0057] of Addleman), a tracer material (see paragraphs [0008], [0040], [0057] of Addleman describing “Terminal groups 18 attached to the silane ligands provide a chemical selectivity for various target analytes including explosives (e.g., TNT, nitroaromatics), drugs, and other organic analytes that enhances collection and retention of these various analyte(s) on sampling surface 14” thus reading on the invention as claimed), or a vapour-collecting material, the vapour-collecting material configured to collect particles of the trace analyte in vapour form (see paragraphs [0047], [0048], [0051], [0057], [0064] of Addleman describing materials selected for better gas permeability and further teaches different gas chromatography instruments to release the collected analytes, thus reading on the invention as claimed).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Addleman in view of Simandl and further in view of U.S. No. 7,763,442 B2 to Martin et al. (hereinafter "Martin").

Regarding Claim 5, Addleman as modified above teaches the claimed invention except for the substrate has a first color and the coating has a second color, the second color being different than the first color.
Martin, in the field of detection of components or microorganisms using an array having a predetermined pattern on materials such as wipes and cotton swabs, teaches the substrate has a first color and the coating has a second color, the second color being different than the first color (see abstract, Col. 16, lines 49 – 66 of Martin 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the color of Martin into Addleman in view of Simandl in order to capture different types of particles as well as indicating which part has the coating that is designed to collect the particles hence improving efficiency of the system.

Claims 12 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Addleman in view of Simandl and further in view of US 5,741,984 to Danylewych-May et al. (hereinafter “Danylewych-May ‘984”).

Regarding Claim 12, Addleman as modified above discloses the claimed invention except for the substrate comprises a boarding pass, the boarding pass including a bar code, the bar code configured to associate the particles of the trace analyte collected by the coating with a holder of the boarding pass.
Danylewych-May ‘984, in the same fields of analytical analysis of a chemical sample, teaches the substrate comprises a boarding pass, the boarding pass including a bar code, the bar code configured to associate the particles of the trace analyte collected by the coating with a holder of the boarding pass (see Col. 4, lines 52 – 61 and the abstract).  
Therefore, it would have been obvious to one having ordinary skill in the art to incorporate the bar code feature of Danylewych-May ‘984 into Addleman in view of Simandl in order to accurately and efficiently identify a user or a holder comprising the trace analyte being detected.

Regarding Claim 13, Addleman as modified above discloses the claimed invention except for the substrate comprising a package including a bar code, the bar code configured to associate the particles of the trace analyte collected by the coating with a mailer of the package.
Danylewych-May ‘984, in the same fields of analytical analysis of a chemical sample, teaches the substrate comprising a package including a bar code, the bar code configured to associate the particles of the trace analyte collected by the coating with a mailer of the package (see Col. 4, lines 52 – 61 and the abstract describing the use of a bar code associated with a user and it is obvious that the bar code can be implemented on any device including a package).  
Therefore, it would have been obvious to one having ordinary skill in the art to incorporate the bar code feature of Danylewych-May ‘984 into Addleman in view of Simandl in order to accurately and efficiently identify a user or a holder comprising the trace analyte being detected.

Conclusion
None of the prior art of records appear to read on the invention as claimed in independent claim 19 and claim 19 and dependent claim 38 appears to be allowable if the Double Patenting rejection is overcome.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 form accompanying this office action which includes the following references:
Genovese et al. (U.S. 2014/0065030 A1) teaches a Colorimetric Homemade Explosive Detector (CHED), and is a collection/concentration sampler and detector of liquid or solid phase analytes from diverse environmental matrices, specifically explosive compounds for their precursors). The CHED can presumptively identify multiple explosive analytes of interest, which may consist of one or multiple chemical functional groups of a particular chemical or explosive compound. The CHED collects via a physical contact interaction between solids and liquids on a surface and a sampling/collector pad.  The sample collection surface 11 can be constructed of a fibrous and/or porous material or coated with absorptive materials specific to suspected analytes.
Rutter et al. (U.S. 2013/0137186 A1) teaches swabs and methods of formation and use of swabs for collecting trace samples from an object of interest for testing for the presence of substances.
Ojeda et al. (U.S. 2012/0270334 A1) teaches a chemical analysis system including a chemical analyzer, a preconcentrator enclosing a temperature control element and a sorbent material wherein the sorbent material includes polyisobutylene (PIB).
Horstmann et al. (U.S. 7,640,816 B2) teaches an equilibrium diffuser for transdermallly re-diffusing air contaminants comprising an adhesive layer which can adhere to skin and a collecting layer taking up air contaminants, wherein the collecting layer comprises polymers consisting of polyisobutylene material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403.  The examiner can normally be reached on M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARRIT EYASSU/Primary Examiner, Art Unit 2861